Citation Nr: 1625000	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  08-30 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to January 5, 2012.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in Milwaukee, Wisconsin, which denied the Veteran's claim for increased ratings for service-connected cervical spine and headache disabilities.

By way of procedural background, in December 2011 the Board remanded the Veteran's tension headaches and cervical spine rating claims for further development.  A July 2014 Board decision denied the claim for a rating in excess of 20 percent for the cervical spine disability and again remanded the tension headaches rating claim for further development.  

The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court), which issued an April 2015 Order granting a March 2015 Joint Motion for Partial Remand (Joint Motion), vacating that portion of the July 2014 Board decision that denied entitlement to an increased rating for the cervical spine disability, and remanded the matter to the Board for further review.  The parties to the Joint Motion agreed that an additional VA spine examination was required to address whether there is functional loss on use or due to flare-ups.  The parties also agreed that after development of the increased rating claim on remand, the Board should consider whether TDIU entitlement is reasonably raised by the record and whether extra-schedular consideration is appropriate.

After the claim was remanded by the Court to the Board, and while the case was awaiting readjudication and issuance of a new Board decision, the RO awarded a TDIU, effective April 28, 2015, in a July 2015 rating decision.  That decision also granted service connection for left upper extremity radiculopathy associated with the cervical spine disability, increased the assigned rating for radiculopathy of the right lower radicular group (right upper extremity) to 40 percent, and granted basic eligibility to Dependents' Educational Assistance (DEA), all effective April 28, 2015.  A letter dated August 14, 2015 enclosed a copy of the July 2015 rating decision and notified the Veteran and his attorney of the decision.  

A notice of disagreement (NOD) received on September 18, 2015 from the Veteran's attorney expressed disagreement on the Veteran's behalf with the July 2015 rating decision, including the initial 20 percent rating and April 28, 2015 effective date assigned for left upper extremity radiculopathy; and the April 28, 2015 effective date assigned for the award of a TDIU and grant of DEA.  The correspondence also requested service connection for right upper extremity radiculopathy with the highest possible rating.  (The Board notes, however, that service connection for right upper extremity radiculopathy, specifically affecting the right lower radicular group and associated with degenerative joint disease of the cervical spine, was already established effective April 28, 2015).  Thereafter, in November 2015 the RO issued a statement of the case (SOC) addressing the issues of entitlement to an effective date earlier than April 28, 2015 for the grant of service connection for left upper extremity radiculopathy and an effective date earlier than January 5, 2012 for the grant of entitlement to DEA.  As of this date, the Veteran has not perfected a substantive appeal and these matters are not on appeal. 

In September 2015, the Board denied a rating in excess of 10 percent for tension headaches prior to January 5, 2012; awarded a 50 percent rating for tension headaches from January 5, 2012 to April 27, 2015; denied entitlement to a rating in excess of 20 percent for a cervical spine disability; and awarded entitlement to a TDIU from January 5, 2012 to April 27, 2015, among other issues.  The Board also remanded the issue of entitlement to a TDIU prior to April 28, 2015 for referral to the Director, Compensation Service, for extraschedular consideration.  At the time of the September 2015 Board Decision and Remand, the Board explained that pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Veteran's TDIU claim was part and parcel to his rating claims on appeal, and therefore also before the Board.  

In a September 2015 rating decision, the RO awarded a TDIU effective January 5, 2012; a higher 50 percent rating for tension headaches effective January 5, 2012; a 20 percent rating for radiculopathy of the right lower radicular group (right upper extremity) dating back to September 11, 2005 and a higher, 40 percent rating effective April 28, 2015; and DEA effective January 5, 2012.  The only issue currently before the Board is entitlement to a TDIU prior to January 5, 2012.  


FINDINGS OF FACT

1.  Prior to January 5, 2012, service connection was established for tension headaches (formerly rated as vascular headaches), rated 10 percent disabling; radiculopathy of the right lower radicular group (right upper extremity) associated with degenerative joint disease of the cervical spine, rated 20 percent disabling; and degenerative joint disease of the cervical spine, rated 20 percent disabling.  The combined evaluation for compensation for the period from September 11, 2006 through January 4, 2012 was 40 percent.

2.  The Veteran completed three years of high school; worked for a temporary labor staffing company performing construction work full-time from July 1998 to December 2000; and worked for another company performing landscape maintenance until July 2001.

3.  The most probative and persuasive evidence reflects that for the time period prior to January 5, 2012, the Veteran's tension headaches, right upper extremity radiculopathy, and cervical spine disabilities did not preclude him from securing or following a substantially gainful occupation consistent with his education and usual occupation.


CONCLUSION OF LAW

Prior to January 5, 2012, the criteria for entitlement to a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

VA's duty to notify was satisfied by letters on October 2, 2006 and October 1, 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The earlier letter notified the Veteran of the information and evidence needed to substantiate his claim for increased disability ratings, and the latter letter provided information regarding the claim for a TDIU.

The Board also finds that VA has complied with all assistance provisions of the VCAA, to include substantial compliance with the prior Remand.  Here, the AOJ provide VCAA notice to the Veteran regarding the claim for a TDIU and referred the claim to the Director, Compensation Service, for extraschedular consideration.  A November 2015 administrative decision reflects consideration of the claim for a TDIU by the Director, Compensation Service, on an extraschedular basis pursuant to the provisions of 38 C.F.R. § 4.16(b).

The evidence of record contains service treatment records, post-service VA treatment records, VA examination reports and opinions, an earnings statement from the Social Security Administration, a private vocational assessment report, and lay statements.  There is no indication of relevant, outstanding records that would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  VA provided the Veteran with several VA examinations pertinent to his service-connected disabilities, which included consideration of the impact of those disabilities on employment.  The examination reports included all necessary testing, a full examination of the Veteran, and provided information adequate to evaluate the claim.  Therefore, the examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the TDIU claim in appellate status.

II. Criteria & Analysis

As noted above, the Court directed the Board pursuant to the Joint Motion to consider whether a TDIU was reasonably raised by the record and whether extraschedular consideration was appropriate after specific development was completed for the Veteran's cervical spine disability, which was then on appeal.  Meanwhile the RO had awarded a TDIU effective April 28, 2015, and the September 2015 Board decision assigned an earlier effective date of January 5, 2012 for the award of a TDIU.  The Board remanded the remaining issue: entitlement to a TDIU prior to January 5, 2012.  

The Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940) was received in July 2015.  He indicated that he had been employed by a temporary labor staffing company from 1993 until he last worked in 2000.  He listed the type of work performed as manual labor and his occupation during the last year of employment as manufacturing.  He reported that all of his service-connected disabilities prevent him from securing or following any substantially gainful occupation, that he left his job due to disability, and that his disabilities affected his full-time employment in 1991.  He also reported completing three years of high school and completing computer classes in 2001 before he became too disabled to work.

Awards of TDIU are governed, in part, by 38 C.F.R. § 4.16(a).  Under that regulation, total disability ratings for compensation can be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  provided that, if there is only one such disability, the disability must be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See also 38 C.F.R. §§ 3.340, 3.341.  

Furthermore, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

From September 1, 2006, which is the date VA received the Veteran's claim for increased ratings for his cervical spine and headache disabilities, through January 4, 2012, service connection was in effect for tension headaches (formerly rated as vascular headaches), rated 10 percent disabling; radiculopathy of the right lower radicular group [right upper extremity] associated with degenerative joint disease of the cervical spine, rated 20 percent disabling; and degenerative joint disease of the cervical spine, rated 20 percent disabling.  His combined evaluation for compensation for the period from September 11, 2006 through January 4, 2012 was 40 percent.  Thus, he does not meet the threshold schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) for the pertinent time period.

With regard to whether the Veteran is entitled to a TDIU pursuant to 38 C.F.R. § 4.16(b), the Board has no authority to award a TDIU under § 4.16(b) in the first instance.  Rather, the rating board must submit to the Director, Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  See 38 C.F.R. § 4.19; see also 38 C.F.R. § 3.341; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (holding that the Board's task is to determine whether there are circumstances, apart from non-service-connected disabilities and advancing age, that would justify a [TDIU] by placing the veteran in a different position than other veterans with the [same] combined disability rating) (emphasis in original).  Thus, to prevail on a TDIU claim, the record must "reflect some factor which takes the claimant's case outside the norm of such veteran."  Id.  Moreover, the Court articulated that the "sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough....The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment."  Id. (emphasis in original).

In a November 2015 administrative decision, the Director, Compensation Service, detailed his review of the claims file, providing a statement as to the Veteran's service-connected disabilities and ratings during the period prior to January 5, 2012.  The Director noted the Veteran's employment history working full-time in the manufacturing industry and his account of leaving full-time employment in 2000 due to his disabilities.  The Director also acknowledged the Veteran's educational and vocational attainment consisting of three years of high school completed.  Finally, the Director considered other factors having a bearing on the issue of entitlement to a TDIU, such as the statement by the December 2011 VA examiner that the Veteran's cervical spine disability could significantly limit his functional ability due to decreased range of motion, subsequent VA opinions addressing the Veteran's current employability during the time for which a TDIU is already in effect, and the July 2015 opinion of a vocational counselor that the Veteran's service-connected disabilities alone had prevented him from securing and following a substantially gainful occupation since he stopped working in July 2000.

The Director concluded that entitlement to a TDIU on an extra-schedular basis was not warranted because there was no evidence that the Veteran was unable to secure and follow a substantially gainful occupation due to his service-connected disabilities prior to January 5, 2012.  The director noted, pursuant to 38 C.F.R. § 3.321(b) (regulatory provision for rating service-connected disability when the schedular evaluations are found to be inadequate), that the record presented no evidence of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization that would render application of the schedular rating criteria used to evaluated the Veteran's service-connected disabilities inadequate.  The Director added that the March 2001 VA mental health record showing the Veteran was seeking employment after July 2000 rendered the "July 2015 vocational assessment of no probative value."

For the reasons discussed below, the Board agrees with the Director, although for different reasons, that entitlement to a TDIU on an extraschedular basis is not warranted.  The Board also finds that, although the Veteran's service-connected disabilities place limitations on his employment, these limitations are not such as to render him unable to secure and follow a substantially gainful occupation.

The Veteran's DD214 and VA education file reflect that he completed eleventh grade.  After separation from service, he had applied for, and received, education assistance to obtain his GED; however, the assistance allowance was discontinued in September 1973, the date he terminated his attendance in the GED course.

VA treatment records dated from 1994 to 1998 mostly document the Veteran's failure to report for scheduled appointments in the orthopedic and rheumatology clinics.  A September 1997 mental health record documents that the Veteran had recently been hospitalized for mental health problems and had been taking medications for hallucinations.  He described loss of memory, being unable to think, consuming a six-pack of beer at a time, and taking Ibuprofen for hand and knee pain, for which he was being seen by rheumatology. 

Information from the Veteran's last employer was previously received in connection with the Veteran's 2001 claim for VA nonservice-connected pension benefits, which were granted in a September 2001 rating decision.  In August 2001, a supervisor from Labor Ready verified that the Veteran had worked for the company from July 1998 to December 2000 performing construction work until his employment was terminated because there was "no more work" for the Veteran.  Information was also received from a subsequent employer, a maintenance and landscaping company, which reported that the Veteran had been employed full-time from March 2001 to July 2001, but also listed dates of employment from August 1999 to March 2001.  The employer reported that the Veteran performed landscape maintenance without losing any time from work due to disability, but was terminated due to "personal disagreement."  

Contemporaneous VA treatment records reflect that the Veteran was hospitalized for psychiatric treatment and safe detoxification for a week in February 2001 after presenting with psychosis not otherwise specified (NOS) with a strong odor of alcohol on his breath.  He reported working in construction, but stated, "Construction is slow now."  He admitted to drinking a 12-pack of beer daily, smoking pot if offered, and eating from garbage cans.  The admitting nurse remarked that the Veteran appeared "very disheveled and dirty with a strong body odor."  He complained of bilateral knee pain with creaking in his knees when he squats and chest pain.  An acute care physician note from that hospitalization reflects an assessment of history of treatment for psychosis NOS three years ago with severe degree of social stressors including chronic unemployment and homelessness.  The examiner observed that the Veteran was more confused, paranoid and anxious at present and was complaining of bilateral knee pain; however, the "complaint is unusual in that he is unsure if the discomfort is from the knees directly or from the dudes thinking the knees feel 'different.'"

VA treatment records reflect that the Veteran received inpatient psychiatric and alcohol detoxification treatment again in March 2001 after presenting to the emergency department feeling depressed and confused.  He reported hearing voices since a young age, possibly as a child, and that the "'dudes' in his head are confused and battling in his head."  He reported having poor concentration and memory, stating that he joined the military to avoid using his memory.  He stated he could not recall having any goals, but later indicated he would like to get a job and have a place of his own to live.  He admitted having some legal problems in the past related to driving, including "some drunk driving tickets."  He disclosed working in construction in the past with his "last employment being in December 2000 with Labor Ready."  The discharge diagnosis was depressive disorder NOS; psychosis NOS; rule out cognitive defect; cocaine dependence, in remission.  The Axis IV psychiatric diagnosis was lack of social or familial support; unemployment; homelessness; and polysubstance abuse.

Contemporaneous in time to his September 2006 claim for increased disability ratings for cervical spine and headache disabilities, a February 2006 VA urgent care record reflects that the Veteran presented to receive help completing paperwork for "Food Stamps."  He stated he was currently not working due to pain in his wrist and hand and that he was scheduled for hand plastic surgery in March 2006.  Other records document that surgery was scheduled for March 2006 to re-excise a recurrent right wrist ganglion cyst.  A February 2006 addendum note indicates that the Veteran's physician wrote a letter indicating that the Veteran was able to return to light sedentary work.

During a May 2006 VA neurosurgery clinic visit, the Veteran complained of neck and right arm pain, numbness in the right ulnar distribution radiating up the entire arm to the neck, and some right-sided neck pain associated with this numbness.  He disclosed consuming ten beers daily.  The report of a cervical spine MRI noted degenerative disc disease.

A September 2006 VA treatment record reflects the Veteran's complaint of chronic neck pain with radiation of pain with numbness and tingling into his hands bilaterally.  He denied any headaches.  He admitted to drinking seven to nine beers five to six days per week with weekly marijuana use.  In October and November 2006, the Veteran participated in physical therapy for neck and right arm pain.  A November 2006 record notes the Veteran's complaint of constant neck pain that goes down his arm to his fingers.  The therapist noted that the Veteran "continuously stated that his arm is dead, but is able to use it functionally and has feeling in it.  Patient only complains of numbness into fingers."  

In October 2006, the Veteran was afforded a VA examination to evaluate the current severity of his tension headaches and cervical spine disabilities.  Regarding his headaches, the Veteran related experiencing a constant 5/10 throbbing headache on the top of his head.  He reported experiencing flare-ups three to four times per week with the only change in symptoms being an increase in severity to 9/10.  He stated the headaches were alleviated with Tylenol.  The examiner indicated that during flare-ups there was no associated loss of function or disability and that the Veteran is able to perform ordinary activity, but at a slower pace.  The Veteran did not report any associated photophobia, nausea, vomiting, auras, or seizures.  The examiner noted that the headaches and flare-ups were not prostrating in nature.  

Regarding his cervical spine disability, the Veteran described having constant lower cervical spine pain that radiates to the right shoulder and down his right forearm with numbness in the right fourth and fifth fingers.  He did not report having any flare-ups of neck pain.  He reported taking Tylenol two to three times per week, which helped to reduce the intensity of the pain.  He indicated he could walk four to five blocks without any difficulty, but he did not drive because his license had been revoked.  Regarding functional loss, the Veteran reported he had to roll out of bed in the morning and had difficulty putting on his shirt due to neck pain.  He stated that he had not worked since 2001.  Reported examination findings included pain with motion; no evidence of muscle atrophy, and bilateral upper extremity strength was intact; and diminished sensation in the right hand compared to the left hand.

During February 2008 VA primary care treatment, the Veteran denied having headaches, but requested medication for chronic neck pain.  Examination of his neck revealed full range of motion with crepitus.  Tylenol and Flexeril were prescribed for pain as needed.  

During January 2009 VA treatment, he complained of continued chronic neck pain, worse with recent snow shoveling.  He stated that "Flexeril helped some."  He denied numbness or tingling in his upper extremities.  Examination of the cervical spine revealed full range of motion with non-tender spine on palpation.  

A June 2011 VA primary care note reflects that the Veteran presented for a follow-up visit for chronic neck pain, but had no current complaints.  He did report cutting his alcohol use to six to eight 16-ounce beers three to four times per weeks.

The Veteran was afforded a VA spine examination in December 2011.  He described having flare-ups of neck pain when picking up any heavy object and having worse pain in the morning.  Examination revealed mild numbness of the right upper extremity involving the C8/T1 nerve roots (lower radicular group).  The examiner indicated that over the past 12 months the Veteran had experienced an incapacitating episode of cervical spine intervertebral disc syndrome lasting at least one week, but less than two weeks.  Regarding the impact of the Veteran's cervical spine disability on his ability to work, the examiner noted the Veteran's report that he had to quit work in 2001 due to neck pain and remarked that the neck pain could significantly limit functional ability due to decreased range of motion.

In support of the claim for a TDIU, the Veteran's attorney submitted a September 2014 earnings record from the Social Security Administration (SSA) on the Veteran's behalf in July 2015, which reflects that the Veteran worked and earned income from 1969 through 1991, had no income from 1992 through 1997, worked and earned income again from 1998 through 2000, and had no income from 2001 through 2012.

The attorney also submitted a June 2015 "individual unemployability assessment (TDIU)" report by a vocational consultant, to whom the attorney had referred the Veteran.  The consultant, C. B., M.Ed., CDMS [Certified Disability Management Specialist], indicated he had reviewed the Veteran's claims file and assessed his employability via teleconference.  The report reflects consideration of the Veteran's educational background, work history, and medical history.  The Veteran reported that he did not work from 1992 to 1998 due to ongoing head and neck pain and stopped working in 2000 due to worsening headaches, neck pain, and right arm pain.  The report also notes that due to his "cervical stiffness and pain," the Veteran "chooses not to drive whatsoever," and instead rides the bus, which is a five minute walk from his home.  The consultant concluded that the Veteran had consistently complained of totally disabling neck and headache pain since early 2001.  The consultant opined that it was at least as likely as not that the Veteran's service-connected disabilities alone have prevented him from securing and following a substantially gainful occupation since he stopped working in July 2000.

Having reviewed the medical and lay evidence of record, the Board finds that a TDIU is not warranted prior to January 5, 2012, including on an extraschedular basis.  Here, the Veteran's cervical spine, right upper extremity radiculopathy, and tension headache disabilities have been considered by the currently assigned disability ratings and his symptomatology has been reasonably contemplated by the applicable rating criteria.  See September 2015 Board decision.  

The Board acknowledges the Veteran's pain due to his service-connected disabilities, some limitation of motion of the cervical spine, and mild numbness and decreased sensation in the right hand and fingers associated with the cervical spine disability.  However, prior to January 5, 2012, the evidence of record does not support a conclusion that his service-connected disabilities alone made him unemployable for the period under consideration.  In this regard, the Board notes that the December 2011 VA spine examiner concluded the Veteran's neck pain could significantly limit functional ability due to decreased range of motion, but did not find that the cervical spine disability would preclude employment.  Moreover, although the Veteran described frequent headaches during VA examinations, his VA treatment records during the relevant period do not document reports of headaches with the same frequency or to the same severity.  Similarly, although he has reported right upper extremity numbness and tingling, his VA treatment records reflect that he retained functional use of his right arm.  

The Board also emphasizes that at the time the Veteran last worked in 2001, he had been hospitalized twice for psychosis and alcohol detoxification and a VA treatment provider noted his history of "chronic unemployment" prior to that time.  The Board observes that the February 2001 assessment of chronic unemployment is consistent with the SSA earnings report showing the Veteran's absence from the workforce between 1992 and 1997 and again since 2001.  In addition, since his increased rating claim was received in 2006, the medical evidence of record documents the Veteran's continued alcohol abuse, apparently resulting in the revocation of his driver's license.  While it is reasonable to infer that the Veteran's psychosis and ongoing alcohol abuse significantly hindered the Veteran's capacity for employment prior to January 5, 2012, the Board can only consider the effect that service-connected disability had on his ability to work during this period.  
   
The Board has considered the conflicting opinions of the Director of Compensation Service and the vocational consultant.  The Board agrees with the Director that a TDIU is not warranted on an extraschedular basis prior to January 5, 2012 because the Veteran's disabilities were not shown to be exceptional or unusual to the extent that they interfered with any employment or resulted in frequent periods of hospitalization.  Rather, the medical evidence documented that the service-connected disabilities could cause difficulty with employment, but would not preclude employment.  Again, the Veteran's headaches were not prostrating and prolonged and he retained functional use of his cervical spine and right upper extremity, although impaired by pain and some limitation of motion.  These findings support the conclusion that the Veteran was not incapable of performing the physical acts requirement by employment, consistent with his eleventh-grade education and work history as a laborer performing manufacturing, construction, and landscape maintenance work, prior to January 5, 2012.

The Board also considered the assessment by the Director that the vocational consultant's opinion was entitled to no probative value because the consultant overlooked a record indicating the Veteran was seeking employment after July 2000.  The Board disagrees that the omission causes the entire opinion to have no probative value.  Nevertheless, the Board finds the opinion unpersuasive because the conclusion that the Veteran has been unable to secure and follow a substantially gainful occupation since July 2000 due to service-connected disabilities alone is unsupported by the medical evidence of record, which does not document exceptional or unusual disability levels associated with the cervical spine, right upper extremity radiculopathy, and tension headache disabilities.  Contemporaneous reports from the Veteran's last employers noted that the Veteran was terminated because there was "no more work" and due to "personal disagreement" and not because of physical impairment.  

In summary, the Board finds a preponderance of the evidence is against a finding that circumstances, apart from nonservice-connected disabilities and advancing age, would justify a TDIU by placing the Veteran in a different position than other veterans with the same combined disability rating for the period prior to January 5, 2012.  The Board had previously found in the September 2015 decision that the Veteran's cervical spine, right upper extremity radiculopathy, and tension headaches were manifested by symptoms that warranted no more than 20, 20, and 10 percent disability ratings, respectively.  None of the service-connected disabilities were in receipt of the highest available rating for the assigned Diagnostic Codes; they have not been shown to warrant extra-schedular evaluations individually or collectively; and the combined evaluation during the period in question never exceeded 40 percent.  While this level of disability undoubtedly affected industrial capacity, it did not preclude employment for which the Veteran was qualified.   

The preponderance of the evidence is against this claim for entitlement to TDIU prior to January 5, 2012.  Therefore, there is no reasonable doubt to be resolved.  The appeal for this matter must be denied.  38 U.S.C.A. § 5107(b) , 38 C.F.R. § 4.3.


ORDER

Prior to January 5, 2012, entitlement to a TDIU is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


